DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ming-Min Huang (CN 108198851 A) (“Huang”).
Regarding claim 13, Huang teaches at least in figures 3-4A:
a semiconductor body (41) having a front side and a back side opposite to one another along a first direction and having a first conductivity type (41 is p-type); 
a first trench-gate region (53/60) extending in the front side of the semiconductor body (41) and having first and second sides opposite to one another along a second direction orthogonal to the first direction (53/60 is so shaped), and a bottom side that joins the first and the second sides (53/60 have two vertical sides with a bottom side joining them); 
a first body region (50) having the first conductivity type (50 is p-type), extending in the semiconductor body (50 so extends) at the second side of the first trench-gate region (50 extends on the second side), and facing the front side (50 faces the front side); 
a first source region (51) having a second conductivity type opposite to the first conductivity type (51 is n-type), extending in the body region and facing the front side (51 extends into 50); 
a first drain region (31), having the second conductivity type (31 is n-type), extending in the semiconductor body (31 extends into 41) at the second side of the first trench-gate region and underneath the body region, until the back side of the semiconductor body (31 is on the second side and extends to the backside of 41), 
wherein said first source region (51), first body region (50), and first drain region (31) are aligned with one another along the first direction and define a first channel area of the device (the elements are so aligned and do define a first channel area); and 
a first conductivity type portion of the semiconductor body (part of 41), 
the first conductivity type portion (41) extending along the first side of the first trench-gate region (53/60)  and directly underneath the bottom sides side of the first trench-gate region (41 extends under 53/60), and forming a first junction diode with the first drain region (41 and 31 form said junction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-16, 20, and 22 is/are rejected under 35 U.S.C. 103 as obvious over Huang.
Regarding claim 15, Huang teaches at least in figure 4A:
wherein: said first source region (51), first body region (50), and first drain region form (31), together, a first parasitic bipolar transistor electrically connected in parallel to said first junction diode, and said first junction diode has a breakdown voltage that is lower than a breakdown voltage of the first parasitic bipolar transistor (because the prior art teaches the claimed structural elements and the claimed structural relationship between each of the elements then the prior art obviously/inherently teaches the above limitation, which are due to the structural elements and their relationships).
Regarding claim 16, Huang teaches at least in figure 4A:
further comprising: a first metallization (2), extending at the front side of the semiconductor body (41) and in electrical contact with said first conductivity type portion (part of 41, where 41 is in electrical contact with 2), with said first body region (50), and with said first source region (51); and 
a second metallization (1) at the back side of the semiconductor body (41), 
wherein: the first metallization is a source terminal of the device, an anode terminal of the first junction diode, and an emitter terminal of the first parasitic bipolar transistor (2 fullfils this function), and 
the second metallization (1) is a drain terminal of the device, a cathode terminal of the first junction diode, and a collector terminal of the first parasitic bipolar transistor (1 fulfills this function).
Regarding claim 20, Huang teaches at least in figure 4A:
a first metallization (2), extending at the front side of the semiconductor body (41) and in electrical contact with said first conductivity type portion (part of 41, where 41 is in electrical contact with 2), with said first body region (50), and with said first source region (51); and 
wherein the trench-gate region (53/60) includes a conductive gate (53) and a gate dielectric layer (60) that completely surrounds the conductive gate (while 60 does not completely surround 53 it would have been obvious for one of ordinary skill in the are to make 60 so completely surround as this would protect 60 from any misalignment in forming other electrodes, and it is a well-known an conventional means for electrically isolating and protecting the gate), 
the gate dielectric layer (60) electrically insulating the conductive gate (53) from the semiconductor body and from the metallization (this is one of the functions of 60).
Regarding claim 22, Huang teaches at least in figure 4A:
wherein the first junction diode is directly underneath the bottom side of the first trench-gate region (as can be seen in Huang the claimed diode is directly underneath the first trench gate region).


Claim(s) 21 is/are rejected under 35 U.S.C. 103 as obvious over Huang, in view of Kagata et al. (US 2013/0087851 A1) (“Kagata”).
Regarding claim 21, Huang does not teach:
wherein the first conductivity type portion and the first drain region define a corrugated diode junction of the first junction diode.

Kagata teaches at least in figure 13:
wherein the portion of the semiconductor body (a portion of 1a to the top of 6) and the first drain region (left 2b) define a corrugated diode junction of the first junction diode part of 3 and 2b form a corrugated diode junction).
It would have been obvious to one of ordinary skill in the art to make the structural interface a corrugated shape as this shape is due to another means of manufacturing the device.

Allowable Subject Matter
Claims 1, and 3-12 are allowed
Claims 14, 17-19, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, 10, and 14, Kagata teaches at least in figure 13:
wherein:
the first conductivity type is a P type and the second conductivity type is an N type (claim states that the first and second conductivity type are the p and n type accordingly), 
the first drain region (2b)  has a doping concentration of the order of 1x1016 at/cm3 (¶ 0046, where 8.0x1015 is in the order of 1x1016, or close enough that one would not expect a material difference; MPEP 2144.05); 
the first body region (4) has a doping concentration of the order of 1x1016 at/cm3 (¶ 0049, where 1.0x1017 is in the order of 1x1016, or close enough that one would not expect a material difference; MPEP 2144.05); and 
the portion of the semiconductor body (3) having the first conductivity type has a doping concentration of the order of 1x1016 at/cm3 (¶ 0047, where 8.0x1015 is in the order of 1x1016, or close enough that one would not expect a material difference; MPEP 2144.05);

	Kagata does not teach:
the first source region has a doping concentration of the order of 1x1016 at/cm3; 

Kagata teaches:
the first source region (5) has a doping concentration of the order of 1x1020 at/cm3; 
Regarding claim 17,
Claim 17 is allowable because the prior art does not teach the claimed structure. Where claim 17 is claiming a left and right drain region, the prior art, Huang, teaches a central drain region.
Regarding claim 23,
The prior art does not teach the claimed structure as the prior art does not teach the first conductivity portion extends from the first metallization layer to the second metallization layer. Examiner understands the limitation of this claim to be there cannot be intervening layer, and the prior art teaches intervening layers.

Response to Arguments
Applicant’s arguments with respect to claims 13-23 have been considered but are moot because the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/Primary Examiner, Art Unit 2822